Citation Nr: 0200422	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of a 100 percent evaluation for 
schizophrenia to 70 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the evaluation of the 
veteran's service-connected undifferentiated schizophrenia 
from 100 to 70 percent, effective June 1, 2001.

The veteran appeared for a personal hearing before the RO in 
Cleveland, Ohio in February 2001. A copy of hearing 
transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  VA hospitalization report, dating from October 1989 to 
August 1990, showed that the veteran was unable to maintain 
full time employment because of his schizophrenia. 

2.  VA examination report, dated in October 1992, reflects 
that the veteran was working part-time and that his 
schizophrenia was in partial remission. 

3.  By a rating decision dated in November 1990, the veteran 
was awarded service connection for undifferentiated 
schizophrenia, evaluated as 100 percent disabling, effective 
from October 1989.

4.  VA examination report, dated in May 2000, and VA 
outpatient reports, dating from December 1999 to September 
2000, reflect that the veteran was employed part-time at a 
fast food restaurant, was without any psychotic 
hallucinations, and was married; his schizophrenia was noted 
to have been in partial remission.

5.  In November 2000, the RO notified the veteran of a 
proposal to reduce the evaluation for his schizophrenia based 
on sustained improvement shown in examinations and outpatient 
reports dating from 1992.

6.  In a March 2001 decision, the RO reduced the veteran's 
schizophrenia from 100 to 70 percent, effective June 2001.

7.  The rating reduction was based on VA examinations that 
were as complete as the examinations that formed the basis 
for the original rating decision (which was in effect for 
more than five years); the veteran's schizophrenia is not 
likely to return to it previous level.

8.  The evidence of record which formed the basis of the 
decision to reduce the disability rating for the 
schizophrenia showed there had been material improvement in 
the disorder under the ordinary conditions of life and work.

9.  The preponderance of the evidence, including several 
thorough psychiatric examinations, reflects an actual 
improvement in the veteran's psychiatric disorder and his 
ability to function under the ordinary conditions of life and 
work; since 1992, the schizophrenia has been productive of no 
more than severe impairment of social and industrial 
adaptability and the veteran has not demonstrated total 
social and occupational and social impairment due to such 
symptoms as gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 





CONCLUSION OF LAW

The reduction in the rating for the veteran's schizophrenia 
from 100 to 70 percent was proper.  38 U.S.C.A. §§ 1155, 
5103A and 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
4.130, 4.132, Diagnostic Code 9204 (1996); 38 C.F.R. §§ 
3.105, 3.343(a), 3.344, 4.1, 4.2, 4.10, 4.13, 4.126, 4.130, 
Diagnostic Code 9204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the claims file was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCCA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
current VA examinations.  The veteran has been informed of 
the evidence necessary to substantiate his claim and of the 
evidence that he should submit to substantiate his claim.  In 
this regard, he testified regarding his claim in February 
2001 at the RO in Cleveland, Ohio.  There is no outstanding 
evidence that should be obtained.  Consequently, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA, and the veteran will not be prejudiced as a 
result of the Board deciding his appeal without first 
affording the RO an opportunity to consider his claim in 
light of the VCAA.

I.  Factual Background. 

Service connection for undifferentiated schizophrenia was 
established by the RO in a March 1967 rating decision, and a 
30 percent disability rating was assigned, effective from 
December 1966.  The award was based upon a November 1966 VA 
examination reflecting that the veteran had a profound 
flattening of the affect and a marked degree of psychomotor 
apathy and dullness.  A diagnosis of schizophrenic reaction, 
chronic undifferentiated type was entered.  

VA hospitalization and outpatient reports, dating from 
November 1971 to May 1982, reflects that the veteran was 
admitted on several occasions after he had stopped taking his 
medication, which resulted in progressive deterioration, 
withdrawal and exacerbation of his thought disorder.  During 
the hospitalizations, the veteran responded well to 
medication, his behavior improved and he was discharged.  VA 
outpatient reports, dated in 1979, reflect that the veteran 
was working and had a girlfriend. 

In a November 1990 rating decision, the RO assigned a 100 
percent disability evaluation to the service-connected 
schizophrenia, effective October 27, 1989.  The award was 
based on a VA hospitalization report, dating from October 
1989 to August 1990, reflecting that the veteran had been 
admitted to the facility after being transferred from a 
private hospital.  A review of the report reflects that the 
veteran was gradually becoming more delusional, confused and 
was noncompliant with his medication.  It was reported that 
he had been employed as a school custodian until admittance.  
The veteran was noted to have been evicted from his home.  A 
mental status examination during hospitalization reflects 
that the veteran was flat, oriented, was a poor historian and 
used denial and evasion.  The examiner also indicated that 
the veteran might not have known the answers to the 
questions.  The veteran was unable to explain his problem or 
why he had been admitted to the hospital.  His affect was 
flat, his speech was rambled and incoherent and his insight 
and judgment were defective.  An Axis I diagnosis of chronic 
undifferentiated type schizophrenia was recorded at 
discharge.  

An October 1992 VA mental disorders examination report 
reflects that the veteran received monthly injections of 
anti-psychotic drugs.  It was noted that the veteran had been 
compliant with his medication, and that he felt that he was 
functioning pretty well.  The veteran related that he had 
obtained a job in October 1990 at a fast food restaurant, and 
that he worked four hours a day four or five times a week.  
He reported that he lived alone but stated that he was able 
to take care of his needs.  It was noted that the veteran had 
a girlfriend that he saw about twice a week.  A mental status 
examination was essentially normal with the exception of a 
withdrawn attitude but was not found to have been disabling.  
A diagnosis of schizophrenia, chronic undifferentiated, in 
partial remission was entered by the examiner.  A Global 
Assessment Functioning (GAF) score of 60-65 was recorded. 

When examined by VA in May 2000, the veteran related that he 
had married four months previously.  The veteran stated that 
he had worked as a custodian in a school for 16 years, quit 
and retired.  At the time of the examination, he related that 
he was working part-time in a fast food restaurant.  The 
veteran stated that he felt better with his present 
medication.  He denied having any delusions and 
hallucinations.  A mental status examination revealed that 
the veteran was causally dressed, cooperative, and talked 
coherently and relevantly.  He denied having depression. 
suicidal or homicidal ideations, and delusions or 
hallucinations.  He was oriented in all spheres.  His affect 
was appropriate.  The veteran's general intellectual function 
was average and his general fund of knowledge was fairly 
good.  The veteran was able to subtract serial sevens from 
100.  His memory of remote and recent events and judgment and 
insight were fair.  A diagnosis of schizophrenia, 
undifferentiated type was recorded.  A GAF score of 60 was 
recorded. 

VA outpatient reports, dating from December 1999 to September 
2000, reflect that the veteran had received regular Haldol 
injections and that he was doing well.  The veteran indicated 
that he was married and had bought a home.  He reported that 
he was slightly anxious about the recent events in his life 
but that he was stable and without any psychotic symptoms.  
The veteran complained about problems with his in-laws but 
that he was dealing with them.  A review of these reports 
reflects that the veteran was neat, clean and cooperative 
when interviewed.  In May 2000, a psychiatrist's note 
reflects that the veteran's schizophrenia was in remission.  
In July 2000, the veteran related that things were going well 
at his job.  In August and September 2000, the veteran 
related that he was able to handle the stress of his job and 
that things were going well, respectively. 

In November 2000, the RO notified the veteran of a proposal 
to reduce the evaluation for undifferentiated schizophrenia 
from 100 to 70 percent under 38 C.F.R. § 3.105(e), based on 
the sustained improvement shown in the cited examinations 
from 1992 to the present.  The RO's letter also informed the 
veteran of his due process rights.  The veteran responded by 
stating that he did not feel a reduction was warranted, and 
he requested a hearing.

During a February 2001 hearing at the RO in Cleveland, Ohio, 
the veteran testified that the 100 percent disability 
evaluation should not be reduced because the proposed 70 
percent evaluation did not adequately reflect the severity of 
his symptoms associated with the service-connected 
schizophrenia.  The veteran related that he worked part-time 
at a fast food restaurant, and performed duties such as short 
order cook, cleaning tables and attending to the parking lot.  
He testified that he had a good relationship with his 
supervisors and co-workers.  The veteran reported that prior 
to his job at the local fast food restaurant, he had worked 
as a school custodian for five to six years and hardly missed 
any days from work.  He related that after his custodial job, 
he became nervous or disoriented and had a tendency to quit.  
The veteran indicated that he was on a different medication 
during his employment as a custodian.  The veteran testified 
that he had a good relationship with his wife, in-laws and 
neighbors.  He indicated that he was able to manage his 
income by himself.  He denied having any panic attacks.  Upon 
closing, the veteran related that a 70 or 80 percent 
evaluation might be an acceptable evaluation for his 
schizophrenia.  

The RO issued a March 2001 decision which effectuated the 
reduction of the veteran's schizophrenia from 100 to 70 
percent.  In their decision, the RO indicated that the May 
2000 VA examination report, VA outpatient reports, dating 
from December 199 to September 20001, and the testimony from 
the February 2001 hearing showed sustained improvement in the 
veteran's psychiatric disability since the October 1992 VA 
examination.  Therefore, a 100 percent evaluation was no 
longer warranted. 

An August 2001 VA mental disorders examination report is of 
record.  A review of that report reflects that the examiner 
reviewed the entire claims file and interviewed the veteran.  
The veteran related that he had worked as a school custodian 
for many years prior to his current part-time employment at 
fast food restaurant.  He reported that he had been married 
twice.  He described his current spouse as a "good lady."  
The examiner indicated that the veteran was a poor historian, 
who was covered with denial and rationalization regarding his 
psychiatric illness.  The veteran admitted to having had 
three psychiatric hospitalizations, the first in 1978 for ten 
months, the second one he could not remember, and the third 
one in 1988.  The veteran related that he was currently 
seeking outpatient treatment for his psychiatric disability.  
During the examination, the veteran tended to minimize his 
problems, but admitted that he had mild suspiciousness but 
that it did not affect his daily life.  He denied having any 
auditory hallucinations.  

The veteran drove himself to the August 2001 examination.  He 
was dressed and groomed in a casual manner without 
deterioration of personal habits.  He was cooperative and 
friendly.  His speech was coherent and relevant.  The veteran 
did not express any delusional thinking but admitted at times 
to have some mild suspiciousness.  He appeared to have lacked 
energy, but was able to concentrate during the interview.  
The veteran was oriented and showed adequate recent and 
remote memory, except for the episodes of psychosis.  He was 
able to perform easy arithmetical calculations.  His affect 
was mildly blunted, but appropriate.  The diagnosis was that 
the veteran had a long period of undifferentiated 
schizophrenia that began during his military service.  The 
veteran's symptoms of schizophrenia were noted by the 
examiner to have been under control with Haldol.  While the 
veteran seemed to lack energy, his schizophrenia appeared to 
be in remission.  An Axis I diagnosis of undifferentiated 
schizophrenia in partial remission was recorded.  A GAF score 
of 60 was recorded.

II.  Legal Criteria. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the rating 
schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).

As noted in the introduction above, the instant appeal is a 
rating reduction case, not a rating increase case.  See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence supports the reduction.  If so, the claim for 
restoration of the disability rating is denied; if the 
evidence supports restoration of the previous rating, or is 
in equal balance, the claim for restoration is allowed.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) provide that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e).  The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Id. Unless otherwise provided in paragraph 
(i) of this section, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  Id.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months.).  
38 C.F.R. § 3.343(a) (2001).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension. 38 C.F.R. § 3.344(a).  It is essential that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  This applies to treatment of 
intercurrent diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by designated 
physicians, and examinations in the absence of, or without 
taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Id.

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction. Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.  
Id.

Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations.  Id.

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  When the new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a superimposed psychiatric 
disease will be borne in mind. Id.

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and following the 
appropriate code there will be added the reference "rating 
continued pending reexamination _____ months from this date, 
§ 3.344."  38 C.F.R. § 3.344(b).  The rating agency will 
determine on the basis of the facts in each individual case 
whether 18, 24, or 30 months will be allowed to elapse before 
the reexamination will be made.  Id.  The provisions of 
paragraphs (a) and (b) of 38 C.F.R. § 3.344 apply to ratings 
which have continued for long periods at the same level (5 
years or more).  38 C.F.R. § 3.344(c).

For the application of the rating schedule, accurate and 
fully descriptive medical examinations are required, with 
emphasis upon the limitation of activity imposed by the 
disabling condition.  Over a period of many years, a 
veteran's disability claim may require re-ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1.

Different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  Each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.

The United States Court of Appeals for Veterans Claims 
(Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that in any rating reduction case, it must be ascertained, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (2001) provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, supra.

The Board points out that the VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to evaluating mental disorders.  The amendments to 
the regulations applicable to evaluating mental disorders, 
including the rating criteria for schizophrenia became 
effective on November 7, 1996.  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The veteran filed a claim for service connection for 
schizophrenia in September 1966, and amendments to the rating 
criteria for mental disorders became effective on November 7, 
1996.  Thus, the Board is obligated under Karnas to evaluate 
the veteran's claim under both the old and new criteria.

Under the criteria for mental disorders in effect prior to 
November 7, 1996, schizophrenia, undifferentiated type, 
warrants a 100 percent evaluation where there is active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996).  A 70 percent evaluation is warranted where 
there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  Id.  A 50 
percent evaluation is warranted where there is considerable 
impairment of social and industrial adaptability.  Id.  A 30 
percent evaluation is warranted where there is definite 
impairment of social and industrial adaptability; a 10 
percent evaluation is warranted where there is mild 
impairment of social and industrial adaptability; and a zero 
percent evaluation is warranted when it is shown that the 
psychosis is in full remission.  Id.

Pursuant to the criteria which became effective November 7, 
1996, a zero percent disability rating is warranted when a 
veteran has a mental condition that has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupation and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for a major depressive 
disorder where there is occupation and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A readjustment to the rating schedule shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence establishes that the 
disability to be evaluated has actually improved.  See 38 
C.F.R. § 3.951 (2001).

III.  Analysis

The Board finds further that the RO complied with the 
procedural requirements set forth in 38 C.F.R. § 3.105(e).  
The veteran was furnished with a rating decision which 
proposed the reduction from 100 to 70 percent on November 13, 
2000.  He was given 60 days to submit additional evidence.  
The record reflects that the veteran did not submit 
additional evidence within 60 days.  In March 2001, the RO 
reduced the 100 percent evaluation for the veteran's 
schizophrenia to 70 percent, effective June 1, 2001.

The Board notes that the 100 percent evaluation for 
schizophrenia was in effect for more than five years.  The 
effective date for the assignment of the 100 percent 
evaluation was October 27, 1989.  The effective date of the 
reduction to a 70 percent evaluation was June 1, 2001.  The 
duration of the rating is measured from the effective date 
assigned until the effective date of the actual reduction.  
See Brown, 5 Vet. App. 413.  Since the disability evaluation 
at issue has been in effect for more than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

With regard to 38 C.F.R. § 3.344(a), the Board notes that the 
veteran did not have just one examination but multiple 
examinations prior to the reduction of the 100 percent 
rating, and the collective medical evidence clearly 
demonstrates that, from the time the RO issued the November 
1990 decision assigning a 100 percent disability rating until 
the rating reduction, there had been material improvement in 
the service-connected schizophrenia, and such improvement was 
attained under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420; 38 C.F.R. §§ 4.2, 4.10.

Although there was evidence on VA examination in October 1992 
that the veteran continued to have symptoms of fair remote 
and recent memory and fair judgment and insight, that 
evidence showed that the veteran's disability was no longer 
productive of psychotic symptomatology.  The VA physicians 
who examined the veteran in October 1992 and May 2000 were 
quite clear and consistent in their findings that the veteran 
was without any symptoms of a psychotic nature during those 
examinations.  In October 1992, an Axis I diagnosis of 
chronic undifferentiated schizophrenia in partial remission 
was entered by the examiner.  By the veteran's own 
admissions, he was not experiencing hallucinations or 
paranoid ideations.  Indeed, when examined by VA in May 2000, 
the veteran indicated that he felt better with his current 
medication.  The May 2000 VA examination report and VA 
outpatient reports, dating from December 1999 to September 
2000, also reflect that the veteran had remarried, purchased 
a home and worked, albeit part-time, at a fast food 
restaurant.  These reports also reflect that the veteran was 
mentally stable.  Therefore, the Board holds that the 
reduction was proper since the preponderance of the evidence 
of record clearly demonstrated that the veteran experienced 
no more than, if at all, severe impairment of social and 
industrial adaptability that would warrant a disability 
rating in excess of 70 percent under the applicable 
diagnostic codes in effect prior to November 7, 1996.
Notably, a GAF score of 60-65 has been consistently given by 
VA physicians who examined the veteran since 1992.  A GAF 
score of 60 is reflective of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Based on a review of the October 1992 and May 2000 
VA examinations and VA outpatient reports, dating from 
December 1999 to September 2000, and in conjunction with all 
the medical evidence of record, the Board finds that the 
veteran's disability clearly does not more nearly approximate 
the applicable criteria that would warrant a disability 
rating in excess of 70 percent for schizophrenia.  The Board 
finds that the medical evidence is entirely negative for any 
indication that the veteran experiences severe impairment of 
social and industrial adaptability due to his schizophrenia 
that would warrant a disability rating in excess of 70 
percent under Diagnostic Code 9204 (1996).  Further, the 
totality of evidence is likewise entirely negative for 
showing that the veteran experiences total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names or close relatives, own occupation, or 
own name that would warrant a disability rating in excess of 
70 percent under Diagnostic Code 9204 (2001).

Again, the Board notes that 38 C.F.R. §§ 4.1 and 4.2 impose a 
clear requirement on VA, when deciding rating reduction 
cases, to base its decisions on a review of the entire 
history of the veteran's disability.  See Kitchens, 7 Vet. 
App. at 324; Brown, 5 Vet. App. at 421; Schafrath, 1 Vet. 
App. at 594.  In the instant case, the Board is satisfied 
that the evidence of record reflects an actual improvement in 
the veteran's schizophrenia, and that said change is based 
upon thorough VA examinations and outpatient reports and 
hearing testimony.  Here, the evidence clearly demonstrates 
that there has been an improvement in the veteran's ability 
to function under the ordinary conditions of life and work.  
The Board holds, therefore, that the preponderance of 
evidence clearly establishes that the reduction of a 100 
percent evaluation to a 70 percent evaluation for 
schizophrenia was proper.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9204 (1996); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13, 4.130, Diagnostic Code 9204 (2001).  
The benefit sought on appeal is thus denied.

The RO provided the veteran with the criteria required for a 
grant of an increased evaluation on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1), and discussed the criteria in 
relation to the instant claim.  The RO did not consider the 
veteran's disability to be unusual or exceptional in nature, 
thereby precluding assignment of an increased evaluation on 
an extraschedular basis.

The Board concurs with the RO's decision denying assignment 
of an increased evaluation on an extraschedular basis, as the 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature.  The veteran's 
schizophrenia has not been shown by medical examination or 
reported history to have markedly interfered with employment, 
or to have required frequent inpatient care thereby rendering 
impractical the application of the regular schedular 
standards.  Indeed, the veteran has been able to work, albeit 
part-time, at a fast food restaurant.  The current 70 percent 
evaluation adequately compensates the veteran for the 
severity of the service-connected schizophrenia.  Therefore, 
no basis exists upon which to predicate a referral of the 
case for consideration of an extraschedular evaluation under 
the criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

The reduction of a 100 percent evaluation for schizophrenia 
to 70 percent was proper; the appeal for restoration of a 100 
percent evaluation for schizophrenia is denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

